       Case 4:19-cv-01841 Document 3 Filed on 05/21/19 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 ARI HOFFMAN, Individually and On                    Case No.: 4:19-cv-1841
 Behalf of All Others Similarly Situated,

                                Plaintiff,           CLASS ACTION COMPLAINT FOR
                                                     VIOLATIONS OF THE FEDERAL
                  v.                                 SECURITIES LAWS

 RCI HOSPITALITY HOLDINGS, INC.,
 and ERIC S. LANGAN,                                 JURY TRIAL DEMANDED

                                Defendants.


                            CERTIFICATE OF INTERESTED PARTIES

        Pursuant to Fed. R. Civ. P. 7.1, the undersigned counsel for Plaintiff certifies that the

following persons, association of persons, firms, partnerships, corporations, affiliates, parent

corporations, or other entities are believed to be financially interested in the outcome of this

litigation:

        Plaintiff:

             Ari Hoffman


        Defendants:

             RCI Hospitality Holdings, Inc. (NASDAQ: RICK)
             Eric S. Langan




CERTIFICATE OF INTERESTED PARTIES                                                              Page 1
      Case 4:19-cv-01841 Document 3 Filed on 05/21/19 in TXSD Page 2 of 2



Dated: May 21, 2019                          KENDALL LAW GROUP, PLLC

                                             /s/ Joe Kendall
                                             JOE KENDALL
                                             State Bar No. 11260700
                                             3811 Turtle Creek Blvd., Suite 1450
                                             Dallas, Texas 75204
                                             Telephone: (214) 744-3000
                                             Facsimile: (214) 744-3015
                                             jkendall@kendalllawgroup.com


                                             GLANCY PRONGAY & MURRAY LLP
                                             Lionel Z. Glancy
                                             Robert V. Prongay
                                             Lesley F. Portnoy
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                            Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served upon its filing via this Court’s CM/ECF

system on this 21st day of May, 2019, to all counsel of record.



                                             /s/ Joe Kendall
                                             Joe Kendall




CERTIFICATE OF INTERESTED PARTIES                                                     Page 2
